                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 FORREST LANE WARREN,

                       Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-677-PPS-MGG

 MARSHALL COUNTY JAIL,

                      Defendant.

                                    OPINION AND ORDER

       Forrest Lane Warren, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks and citation omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. “In order

to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Warren alleges that he has been subjected to overcrowded

conditions at the Marshall County Jail. Because Warren is a pretrial detainee, I must

assess his claims under the Fourteenth Amendment instead of the Eighth Amendment.

See Mulvania v. Sheriff of Rock Island Cnty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he
Fourteenth Amendment’s Due Process Clause prohibits holding pretrial detainees in

conditions that amount to punishment.” Id. (internal quotation omitted.) “A pretrial

condition can amount to punishment in two ways: first, if it is imposed for the purpose

of punishment, or second, if the condition is not reasonably related to a legitimate

goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of

the government action is punishment.” Id. (internal quotation omitted.) A pretrial

detainee can “prevail by providing only objective evidence that the challenged

governmental action is not rationally related to a legitimate governmental objective or

that it is excessive in relation to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473-74 (2015). While Warren may be able to assert a valid Fourteenth Amendment

claim, he has named only the Marshall County Jail as a defendant. Though the Marshall

County Jail is where these events occurred, the jail is a building, not an individual or

even a policy-making unit of government that can be sued pursuant to 42 U.S.C. § 1983.

See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). Therefore, Warren may

not proceed on this complaint.

       Nevertheless, Warren may file an amended complaint. See Luevano v. Wal-Mart

Stores, Inc., 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he

should use the court’s approved form and must put the case number of this case on it,

which is on the first page of this order. He must describe his interactions with each

individual defendant in detail, including names, dates, location, and explain how each

defendant was responsible for harming him.

       For these reasons, the Court:


                                              2
      (1) GRANTS Forrest Lane Warren until January 17, 2020, to file an amended

complaint; and

      (2) CAUTIONS Forrest Lane Warren that, if he does not respond by that

deadline, this case will be dismissed without further notice.

SO ORDERED.

ENTERED: December 17, 2019.
                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            3
